THE THIRTEENTH COURT OF APPEALS

                                       13-15-00107-CV


               In the Interest of T.D.S., T.L.S., C.B.D., and M.K.D., Children


                                      On Appeal from the
                        24th District Court of Jackson County, Texas
                                Trial Cause No. 13-10-14549


                                        JUDGMENT

       THE THIRTEENTH COURT OF APPEALS, having considered this cause on

appeal, concludes that the judgment of the trial court be AFFIRMED. The Court orders

the judgment of the trial court AFFIRMED. No costs are assessed as appellant filed an

affidavit of inability to pay costs.

       We further order this decision certified below for observance.

August 28, 2015